Title: To Benjamin Franklin from Peter Allaire, 22 May 1778
From: Allaire, Peter
To: Franklin, Benjamin


Sir
Calais 22 May 1778
I this moment Arrived from England and profited by the Spanish Courier to Inform you that the Wind came to the Eastward yesterday morning about 11 Clock and all the fleet in the Downs got underway and was out [of] Sight in the Evening. The fleet of 12 Ships of the line laying at St. Helens I make no doubt are sailed. I have also sent you two News papers. I shall stay at Boulonge. Being with great Respect Your obedient humble Servant
P. Allaire
 
Addressed: Dr Benj Franklin / Passy
Notation: P. Allairy. 22 May 1778.
